EXHIBIT 10.73 SECOND THIRD AMENDMENT TO SERIES D CONVERTIBLE STOCK PURCHASE AGREEMENT NOTE:Scrivener’s error in the title to, and references in, this document.Document no. 373488.1 is the correct, properly entitled Second Amendment to that certain Series D Convertible Preferred Stock Purchase Agreement, which was dated as of June 13, 2007, and previously amended.This document is the Third Amendment to such Agreement and all references to the “Second Amendment” herein shall be deemed corrected to read “Third Amendment.” SECOND AMENDMENT TO SERIES D CONVERTIBLE STOCK PURCHASE AGREEMENT This
